Citation Nr: 1029524	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection to bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of broken 
ribs.

4.  Entitlement to service connection for residuals of broken 
leg.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in September 2006.  A 
statement of the case was issued in April 2008, and a substantive 
appeal was received in May 2008.  

On substantive appeal received in May 2008, the Veteran marked 
the appropriate box to indicate that he wanted a hearing before 
the Board at the RO.  A hearing was scheduled in June 2010.  
However, the Veteran failed to appear.

The issue of entitlement to service connection for residuals of 
broken leg is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is bilateral hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is tinnitus otherwise 
related to such service.

3.  Residuals of broken ribs were not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
are residuals of broken ribs otherwise related to such service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  Residuals of broken ribs were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  



The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in May 2005.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and private treatment records; obtained 
Social Security Administration (SSA) records; assisted the 
Veteran in obtaining evidence; and afforded the Veteran an 
audiological evaluation in February 2008.  Although the Veteran 
was not provided a VA examination for residuals of broken ribs, 
the evidence of record does not contain competent evidence that 
the veteran sustained injuries in service, or that the claimed 
disability may be associated with any in-service event; thus, a 
medical examination is not necessary to decide the claim.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



I.  Hearing and Tinnitus

Two of the issues before the Board involve claims of service 
connection for bilateral hearing loss and tinnitus.  In support 
of his claims, the Veteran submitted several lay statements from 
his friends and daughter who altogether shared how the Veteran's 
hearing loss has affected his ability to interact with others and 
how it has affected his activities of daily living.  A statement 
from his wife noted that she met the Veteran in 1969, several 
years after service, and that he has been dealing with hearing 
difficulties since they met.

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  When 
the Veteran was afforded a February  2008 VA audiological 
examination, audiometric testing revealed auditory thresholds of 
greater than 40 decibels for several of the relevant frequencies 
in each ear.  In addition, speech recognition scores using the 
Maryland CNC Test were less than 94 percent.  The only remaining 
question is whether the current hearing loss is related to the 
Veteran's service.

On a claim received in March 2005, the Veteran reported that his 
hearing loss and tinnitus began in service.  The Board notes that 
while the Veteran is competent to report symptoms of hearing loss 
and ringing of his ears, the Board does not find that the 
Veteran's assertions that he had hearing loss and tinnitus in 
service credible in light of the evidence of record, as explained 
below.

Service treatment records are silent for any complaints of, 
treatments for, or diagnoses of bilateral hearing loss and 
tinnitus.  A September 1966 separation examination shows that 
clinical evaluation of the Veteran's ears was normal.  The 
Veteran scored a 15/15 on both the whispered voice test and 
spoken voice test in his left ear.  There was no notation 
regarding the right ear.  Nevertheless, under summary of defects 
and diagnoses, no hearing loss and tinnitus were noted.  The 
Board notes that other disorders were noted.  

When the Veteran was afforded a VA examination in February 2008, 
he reported  trouble hearing background noise and that he was 
aware of hearing loss in service.  He admitted that tinnitus was 
noticed some time after service, but "not long after."  The 
Veteran stated that he had never worn hearing aids.  He reported 
being in the service for four years and loaded ordinance.  He 
said he was around aircraft and helicopters.  He stated that ear 
protection was used sometimes.  After service, he was a truck 
driver for nineteen years, worked as a carpenter for ten years, 
and serviced fitness equipment for ten years.  He reported 
hunting about a half dozen times in the last twenty years.  He 
shared that he used ear protection when hunting.  When asked 
about the severity and its effects on daily life, the Veteran 
reported that he had mild tinnitus that was "just there all the 
time."  He reported that he tinnitus does not keep him awake at 
night. 

After interviewing and examining the Veteran, and after reviewing 
the Veteran's claims file, the VA examiner noted that the only 
record available was the Veteran's separation examination in 
1966.  He reported that the speech testing only suggested normal 
hearing in both ears.  He noted that the configuration of the 
Veteran's hearing loss was consistent with the effects of noise 
exposure and the Veteran appeared to have a history of military 
and occupational noise exposure.  Thus, the VA examiner opined 
that the Veteran's hearing loss and tinnitus were less likely 
than not caused by noise exposure in service.  The VA examiner 
explained that the opinion was based on the fact that the Veteran 
was a truck driver for nineteen years, and the greater high 
frequency hearing loss in the left ear may be associated with 
greater noise exposure in that ear while driving a truck.  The VA 
examiner also noted that the Veteran was a carpenter for 10 years 
and acknowledged that the Veteran stated wearing hearing 
protection.  However, the VA examiner commented that the 
profession is known to involve excessive noise.  Further, the VA 
examiner stated that there was no complaint of tinnitus on the 
separation examination.  He noted that this was consistent with 
the Veteran's statement that the tinnitus was noticed after 
leaving service.  The VA examiner stated that it was logical to 
conclude that nineteen years of truck driving and ten years of 
carpentry work had to cause more hearing damage than four years 
of working around aircraft and helicopters in service.  

The Board finds that the VA examination is adequate.  Here, the 
VA audiologist interviewed and examined the Veteran, reviewed the 
service treatment records, and considered how the Veteran's 
hearing and tinnitus was impacted by his activities during 
service and after service.

The Board acknowledges the Veteran's statements that his hearing 
loss and tinnitus are related to noise exposure in service.  In 
adjudicating a claim, the Board must assess the competence and 
credibility of lay statements of the Veteran.  The Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal 
Circuit reaffirmed that VA must consider the competency of lay 
evidence in order to determine if it is sufficient to establish a 
nexus. 

However, in the present case a medical examiner, with full 
knowledge of the Veteran's in-service and post-service noise 
exposure and his self-reported history of hearing loss, was 
nevertheless of the opinion that the Veteran's current hearing 
loss is not causally related to service.  The Board finds the 
medical opinion to be entitled to more weight than the Veteran's 
statements made many years after the fact.  

In sum, not only is there current persuasive medical evidence 
against the Veteran's claim, the in-service medical evidence is 
also against the claim.  

While not determinative by itself, it is also significant that 
there is no evidence of hearing loss or tinnitus for 
approximately 42 years after service.  This lengthy period 
without complaint or treatment after service also suggests that 
there has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board sympathizes with the Veteran and understands fully his 
contentions.  Nevertheless, after thorough review of the evidence 
currently of record, the Board is led to the conclusion that 
there is not such a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable determination in 
this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is 
against the Veteran's claim.

II.  Ribs

Service treatment records are silent for any complaints of, 
treatments for, or diagnosis of residuals of broken ribs.  

While the Veteran is competent to report that he had broken ribs, 
the Board does not find that the claim is credible.

On separation examination in September 1966, clinical evaluation 
of the Veteran's chest was normal. While other disorders were 
noted, residuals of broken ribs were not.

The Board acknowledges that on VA audiological examination in 
February 2008, the healthy history included broken ribs.  It is 
unclear to the Board whether the history was in reference to what 
happened in service or post service.  Furthermore, it appears 
that this was information reported by the Veteran.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that examiner, 
does not constitute "competent medical evidence."  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). 

Post service treatment records from Sacred Heart Medical Center 
shows that when an x-ray of the ribs was taken in April 2005, 
after a fall at work, there was no evidence of displaced right-
sided rib fracture.  Old traumatic changes were noted, but that 
was on the left clavicle with a healed fracture.  An April 2005 
examination showed negative rib series.  While the Veteran 
complained of pain, the findings showed the there was no fracture 
or dislocation.  

Therefore, based on the competent medical evidence of record, the 
Board must conclude that the Veteran does not have residuals of 
broken rib.  The Court has indicated that in the absence of proof 
of a present disability, there can be no valid claim for service 
connection; an appellant's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury while 
on active service is mistaken, as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Thus, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for residuals of broken rib.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to service connection to bilateral hearing loss is 
not warranted.  

Entitlement to service connection for tinnitus is not warranted.  

Entitlement to service connection for residuals of broken ribs is 
not warranted.  


REMAND

The other issue before the Board is entitlement to service 
connection for residuals of broken leg.  The Veteran asserts that 
he broke his leg in service.  Albeit service treatment records 
are silent for leg disability, the Board notes that the Veteran 
is competent to testify that he broke his leg.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, July 2005 to 
September 2005 treatment records from Sacred Heart Medical Center 
and an August 2005 treatment record from Family Practice Clinic 
reveals that the Veteran was treated for his legs.  With the 
Veteran's claim of a broken leg in service, and post-service 
treatment records reflecting current treatment, a VA examination 
would be appropriate.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent and etiology of any current 
residuals of broken leg.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
residuals of a broken leg are causally 
related to service?

A rationale should be provided.
 
2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for residuals of broken leg.  The RO should 
issue an appropriate supplemental statement 
of the case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


